ON MOTION FOR REHEARING OR TRANSFER TO THE COURT EN BANC
PER CURIAM:
Appellants have filed a motion for rehearing or in the alternative to transfer the cause to the Court en Banc. Mo.Const. Art. V § 9, V.A.M.S. One ground for transfer is that a federal question is involved; that appellants were denied due process of law in that they were deprived of notice and an opportunity to be heard on the motion to compel answers or strike. The term “federal question” as used in § 9 of Article V pertaining to the jurisdiction of the Supreme Court refers to “cases involving the construction of the Constitution of the United States or of this state, * * White v. State, 430 S.W.2d 144, 148 [4] (Mo.1968). (Our emphasis.) The issue on this appeal did not require the construction of the due process clause of the federal constitution, but merely the application thereof to the facts at hand, and therefore no federal question was involved. And see State ex rel. Perrine v. Keirnan, 361 Mo. 871, 237 S.W.2d 156 (1950).
We disallow appellants’ further contention that the cause should be transferred because the questions involved in this case are of such general interest and importance that the final decision thereon should be made by the Court en Banc.
The grounds asserted by appellants for a rehearing constitute mere reargument of issues determined by the opinion, and pursuant to Rule 84.17, V.A.M.R.'are disregarded.
The motion for rehearing or to transfer is overruled.